Title: John Adams to Abigail Adams, 7 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 7. 1796
          
          I have made the necessary Inquiry concerning Seeds And have found the Price so extravagant that I have concluded it imprudent to purchase any for Captn Beal, Dr Welsh Mr Dexter Dr Tufts or

myself. And I desire you to purchase or request Dr Tufts to purchase for me one hundred and twenty Pounds of Clover Seed. The Second Crop of Clover, from which alone they thresh the Seeds in Pensilvania, fell short the last Season in Such a manner, that there is little at Market and none under a Price so exorbitant that it would be folly to purchase it—from 20 to 24 dollars a Bushell of about 60 pound Weight. The Traders have written to New England, and a great deal of trash will be imported here from thence: but We may as well purchase at home, as purchase our own seeds here and send them home.
          My Health has been better this Winter than in any one since I had the Fever and Ague. This Happiness I attribute to the free Use of my Horse, the last Summer. But I begin to feel the Want of Exercise, and to fear that the Spring will incommode me. A dreary Prospect of three months more to be wasted here, in doing little or nothing, vexes me sore, but what cannot be cur’d must be endur’d.
          I Sometimes think that I am labouring in vain and Spending my Life for nought, in a fruitless Endeavour to preserve a Union that being detested on both Sides cannot long last. But I shall persevere, as long as I can to do all I can to preserve a Compact which is useful and might be more so, if the Pride of Aristocracy, and its Malice against all Superiority did not Stand in its own Light as it always did and always will. Bodies of Gentlemen Act with as little Union and as little Wisdom as Bodies of Ladies or Bodies of Simplemen or Bodies of Mob. The Spark, whether it be in the flint or the Steel, never comes out but by Collision. indeed a Spark is a drop or Particle of melted, red hot iron. The Spark is in the Iron then but it can be Striken out only by the blows of the flynt. Let the Wisdom then be in the Gentlemen if you will—it will never fly out—it will never give light till it be Smitten by the flint, or the Mass. But why do I write Pedantical Lectures to you? because I have nothing else to say.
          So farewell
          
            J. A
          
        